Mr. Justice Raney
delivered the opinion of the court:
This is an action of replevin tried by the court without a jury, by consent of parties.
There is no bill of exceptions, and, consequently, questions upon the evidence cannot be considered.
Damages are laid in the declaration at $700. The plaintiffs, Carlin & Fulton, having elected, as permitted by our replevin statute, to take a recovery for the value of the goods, the court found the same to be $742.68, and judgment was rendered for this amount and costs. It is urged that the judgment is, on account of the excess over the ad damnum of the declaration, erroneous. It seemed to us at the time of the argument that an order should be made, as in. Spratt vs. McLean, 20 Fla., 515, 524, granting a new trial unless the defendants in error should, within a time to be specified, enter, a remittitur of such excess in the office of the Clerk of the Circuit Court of Orange county, but upon investigation and further consideration we find that under section 20 of the practice act of February 8, 1861, section 28, p. 817, of McClellan’s Digest, the ad damnum of a declaration for the recovery of specific goods, does not relate to the value of the goods, but to the damages for their detention. The schedule which the declaration refers to as attached to it, and as describing the goods taken, puts their value at the amount fixed by the judgment.
The judgment must be affirmed, and it will be so ordered.